Exhibit 10.11
 


 
GLOBEX DATA S.A.
LICENSE AGREEMENT FOR Securus® suite and EHRmedi®
 
This License Agreement (this "Agreement"), is made and entered into this 24th
day of February 2011, (the "Effective Date"), between GlobeX Data SA. and its
Worldwide subsidiaries ("GBX") a corporation duly incorporated under the laws of
Switzerland, having an office at 14 Rue du Rhone, Geneva 1204, Switzerland and
Globalpaynet Holdings Inc. and its worldwide affiliates ("Licensee") a
corporation duly incorporated under the laws of the State of Nevada, USA, having
an office at 701 Fifth Avenue, suite 4200, Seattle WA 98104 USA.
 
This license agreement is only for the use of GBX's Securus® and EHRmedi® suite
of web-based application (including SecurusVault and MediVault). This agreement
is only valid for the articles stated in Description A of this document.
 
Article 1. Interpretation.
 
1.1 Definitions.
 
In this Agreement, the following terms shall have the meanings set out below:
 
(a) "Confidential Information" means the Products, Developed Software, upgrades
and other information of the parties when it is presented in printed, written,
graphic, or photographic or other tangible form (but including information
received, stored or transmitted electronically) and marked as "Confidential",
"Proprietary", "Discloser Private", or "Restricted" by the Discloser.
Confidential Information also includes information of the parties, when
presented in oral form, that is recorded as written minutes or notes of such
oral presentations and which are marked "Confidential" and provided to Recipient
within thirty (30) days after the date of disclosure.
 
(b) "Delivery Date" shall mean, in respect of each Product delivered to Licensee
under Section 3.1, the date on which Licensee receives the Product.
 
(c) "Discloser" means a party disclosing Confidential Information.
 
(d) "Documentation" shall mean all operator, technical and user manuals,
training materials, guides, listings, specifications, and other materials for
use in conjunction with the Software, whether in hard copy or electronic forms,
as may be furnished to Licensee under this Agreement from time to time.
 
(e) "Licensee System" means the Servers and clients (including computer
workstations, personal computers, network computers, laptop computers and other
similar hardware or devices) of the Licensee.
 
(f) "Product(s)" shall mean the Software and the Documentation, collectively.
 
(g) "Product Release" shall mean a particular version of the Product, as
developed by GBX and made commercially available from time to time, and
designated by a version number.
 
(h) "Recipient" means a party receiving Confidential Information.
 
(i) "Server" means a computer, including a workstation, terminal or other
digital
 
electronic device, acting as a server, on which the Licensee will install the
Products.
 
(j) "Software" shall mean the Securus® and EHRmedi® suites of web-based
applications described in Exhibit A to this Agreement.
 
(k) "Strategic Partnership Agreement" means any Strategic Partnership Agreement
which may or may not be in place between GBX and the Licensee.
 
(I) "Upgrade" shall mean a new Product Release as signified by an increment to
the version number in either the ones' digit or the tenths' digit.
 
1.2 Wording.
 
Wherever the singular or masculine form is used in this Agreement, it will be
construed as the plural or feminine or neuter form, as the case may be, and vice
versa, as the context or the parties require.
 
1.3 Headings.
 
The headings in this Agreement are solely for convenience of reference and shall
not be used for purposes of interpreting or construing the provisions hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4 Exhibits.
 
The Exhibits listed below and attached hereto shall be deemed to form an
integral part of this
 
Agreement:
 
DESCRIPTION A
 
Securus® and EHRmedi® web-based software applications, including SecurusVault,
MediVault, FinVault and LexVault.
 
Securus® is a web-based electronic data management tool providing data backup
and file sharing capabilities.
 
EHRmedi® is a web-based electronic health records management tool.
 
1.5 Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties concerning the
subject matter hereof, and supersedes all written or oral prior agreements or
understandings with respect thereto. No party shall claim any amendment,
modification, or release from any provision hereof by mutual agreement,
acknowledgement or acceptance or purchase order forms or otherwise, unless in
writing signed by an authorized representative of each party.
 
1.6 Applicable Law.
 
This Agreement shall be construed, interpreted and governed by the laws of
Switzerland.
 
Article 2. Product Licenses.
 
2.1 Grant of License.
 
Subject to the terms and conditions of this Agreement, GBX grants to Licensee an
irrevocable (except for termination as provided in section 6.4) exclusive,
non-transferable license for the territories of the United State of America and
Canada, to:
 
(a) use the Products on the Licensee Systems for Licensee's business;
 
(b) make copies of the Software for installation and use on the Licensee
Systems;
 
(c) make an unlimited number of copies of the Documentation (either in hardcopy
or electronic form), provided that each copy may be used only for Licensee's
internal purposes;
 
2.2 Restrictions on Use.
 
Licensee shall not:
 
(a) use, copy, republish or distribute the Products, or cause or permit any
person to use, copy, republish or distribute the Products, except as permitted
under this License Agreement for the territory permitted under this License
Agreement, specifically: the United States of America and Canada;
 
(b) modify the Products;
 
(c) translate, reverse engineer, decompile, disassemble (except to the extent
applicable laws specifically prohibit such restriction), or create derivative
works based on, the Products, in whole or in part;
 
(d) sub-license, grant a security interest in, distribute, loan or otherwise
transfer rights to the Products, in whole or in part, except as permitted under
this License Agreement for the territory permitted under this License Agreement,
specifically: the United States of America and Canada; or
 
(e) remove any patent, copyright, trade secret, trademark or other restrictive
and proprietary notices or labels from the Products.
 
2.3 Disaster Recovery.
 
Licensee may provide copies of the Products to a disaster recovery provider to
deploy the Products on a disaster recovery site under its control for use solely
in the event of disaster conditions and inoperability of the Licensee System.
Prior to providing the Products or any other information relating to this
Agreement to a Third Party, Licensee shall be responsible for ensuring that the
Third Party is aware of and has agreed in writing to be bound by the
confidentiality and use provisions of this Agreement. Disclosure of the Products
or any other information relating to this Agreement to a Third Party shall only
be made for purposes consistent with the provisions of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 3.Delivery.
 
3.1 Delivery of Products.
 
Within seven (7) days after the execution by both parties of this Agreement GBX
shall deliver copies of the Products to Licensee.
 
Article 4. Exclusion of Warranties.
 
4.1 GBX EXPRESSLY DISCLAIMS ALL WARRANTIES WITH RESPECT TO THE PRODUCTS AND
SERVICES, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
 
4.2 GBX DOES NOT WARRANT THAT THE FUNCTIONS CONTAINED IN THE PRODUCTS OR THE
SERVICES WILL MEET THE REQUIREMENTS OF LICENSEE, THAT THE OPERATION OF THE
PRODUCTS OR THE SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE OR THAT DEFECTS IN
THE PRODUCTS OR THE SERVICES WILL BE CORRECTED. FURTHER, GBX DOES NOT WARRANT OR
MAKE ANY REPRESENTATIONS REGARDING THE USE OR THE RESULTS OF THE USE OF THE
PRODUCTS OR THE SERVICES IN TERMS OF ITS CORRECTNESS, ACCURACY, RELIABILITY OR
OTHERWISE.
 
Article 5. Limitation of Liability.
 
5.1 No Consequential Damages.
 
UNDER NO CIRCUMSTANCES, INCLUDING NEGLIGENCE, SHALL GBX BE LIABLE FOR ANY LOSS
OF PROFITS, SAVINGS OR GOODWILL, LOSS OR INACCURACY OF DATA, OR ANY INDIRECT,
PUNITIVE, EXEMPLARY, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES (WHETHER IN
CONTRACT, TORT, INCLUDING NEGLIGENCE, OR OTHERWISE) THAT RESULT FROM THE USE OF
SOFTWARE, INCLUDING BUT NOT LIMITED TO THE INABILITY TO USE, EVEN IF LICENSEE OR
AN AUTHORIZED REPRESENTATIVE OF LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.
 
5.2 Monetary Limit.
 
IN NO EVENT SHALL GBX’S TOTAL LIABILITY TO LICENSEE FOR ALL DAMAGES, LOSSES AND
CAUSES OF ACTION (WHETHER IN CONTRACT, TORT, INCLUDING NEGLIGENCE, OR OTHERWISE)
EXCEED CHF 50,000.
 
5.3 Application.
 
THE ABOVE LIMITATIONS AND DISCLAIMERS SHALL APPLY EVEN IN THE EVENT OF A BREACH
BY GBX OF A CONDITION OR FUNDAMENTAL TERM OF THIS AGREEMENT OR A BREACH WHICH
CONSTITUTES A FUNDAMENTAL BREACH OF THIS AGREEMENT.
 
5.4 Separate Enforceability.
 
THE TERMS OF THIS AGREEMENT ARE TO BE CONSIDERED AS SEPARATE PROVISIONS AND
SHALL EACH BE INDIVIDUALLY ENFORCEABLE.
 
6 Intellectual Property.
 
6.1 Title.
 
Licensee acknowledges that the Products are protected by copyright laws and
international copyright treaties, as well as other intellectual property laws
and treaties, and agrees that, as between Licensee and GBX, all right, title and
interest in and to the Products, including without limitation, all rights to
patent, copyright, trademark and trade secret rights and all other intellectual
property rights therein and thereto, and all copies thereof, in whatever form,
shall at all times remain solely with GBX. All title and related rights in the
content accessed through the Products is the property of the applicable content
owner and may be protected by applicable copyright or other intellectual
property laws or treaties. This Agreement grants Licensee no rights to such
content.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2 GBX's Proprietary Notices.
 
Licensee agrees that any copies of the Software or Documentation which it makes
pursuant to this Agreement shall bear all patent, copyright, trade secret,
trademark or other restrictive and proprietary notices included therein by GBX
and, except as expressly authorized herein, Licensee shall not distribute any
copies of the Software or Documentation to any third party.
 
6.3 Assistance.
 
Upon knowledge of any unauthorized possession or use of, or access to, any
Products licensed hereunder, Licensee shall notify GBX as soon as possible.
Licensee shall promptly furnish GBX with full details of such situation, assist
in preventing any recurrence thereof, and cooperate at GBX's expense in any
litigation or other proceedings reasonably necessary to protect the intellectual
property rights of GBX and/or its licensors.
 
6.4 Intellectual Property Indemnity.
 
6.4.1 GBX shall indemnify, defend and hold Licensee harmless from and against
any loss, cost, damage, liability, or expense (including reasonable legal fees)
suffered or incurred by Licensee in connection with any U.S. patent, copyright
or other intellectual property infringement claim by any third party with
respect to the Products or Services, except to the extent the claim is based on:
 
6.4.1.1 alterations or modifications to the Products made by Licensee or a third
party;
 
6.4.1.2 the use of a prior or modified release if the infringement claim could
have been avoided by the use of a current unmodified release;
 
6.4.1.3 a use of the Products in a manner not contemplated by the Documentation;
 
6.4.1.4 GBX's compliance with or use of designs, requirements, specifications,
instructions, or alterations supplied, developed or requested by Licensee; or
 
6.4.1.5 the use of the Products, or any component thereof, in combination with
another product or products provided by Licensee that have not been approved by
GBX or in hardware or an operating environment that is not supported by GBX; and
provided Licensee gives GBX timely notice in writing of the institution of such
claim or suit and permits GBX to defend, compromise or settle the claim and
provides, at GBX's request and expense, all available information, assistance
and authority to so defend, compromise or settle the claim. GBX shall have sole
control of the defense of any such claim or suit including appeals and of all
negotiations for settlement, including the right to effect the settlement or
compromise thereof.
 
6.4.1.6 the Licensee pays all licensing fees on the terms of 10% of gross sales
made in the licensed territory, in this case: the U.S.A. per user using the
software. The payment for license fees by Licensee to GBX shall be made no later
than the 15th of each month, on a monthly basis starting from January 2011.
 
6.4.2 GBX further agrees that if Licensee is prevented from using the Products
due to an actual or claimed infringement under Subsection 6.4.1, then GBX shall
usereasonable commercial efforts to:
 
6.4.2.1 procure for Licensee, at GBX's expense, the right to continue to use the
Products or Services;
 
6.4.2.2 replace or modify the Products or Services, at GBX's expense, so as to
become non-infringing; or
 
6.4.2.3 terminate the Agreement as it relates to the infringing Products or
Services.
 
6.4.3 This Section 6.4 shall constitute GBX's entire obligation to Licensee with
respect to any claim of infringement respecting the Products or Services.
 
7 Confidentiality.
 
 
4

--------------------------------------------------------------------------------

 
 
7.1 Obligation of Confidentiality.
 
Pursuant to this Agreement, each party may, from time to time, furnish the other
party to this Agreement with certain Confidential Information. Recipient will
use the same care to avoid disclosure of such Confidential Information as it
uses with its own similar confidential information which it does not wish to
disclose, but such standard of care shall not be less than a reasonable standard
of care. Recipient shall not disclose the Confidential Information, including
any trade secret, confidential or proprietary information contained within the
Confidential Information, to any persons other than its directors, officers,
employees, contractors, agents, professional advisors or other representatives
who have a need to know the Confidential Information, who have been instructed
that it is Confidential Information, and who are under an obligation of
confidentiality substantially similar to the terms of this section prior to such
disclosure. The disclosure of Discloser's Confidential Information does not
grant to the Recipient any license or rights to any trade secrets, or under any
patents or copyrights, except as expressly provided by the licenses granted in
this Agreement. Except as otherwise provided in this Agreement, all Confidential
Information is provided by the Discloser on an "as is" basis. The obligations of
Recipient with respect to any particular portion of Confidential Information
shall terminate (or shall not attach) in any of the following cases:
 
7.1.1 the Confidential Information was in the public domain at the time of
Discloser's communication to Recipient;
 
7.1.2 the Confidential Information entered the public domain through no fault of
Recipient subsequent to the time of Discloser's communication to Recipient;
 
7.1.3 the Confidential Information was in Recipient's possession free of any
obligation of confidence at the time of Discloser's communication to Recipient;
 
7.1.4 the Confidential Information was independently developed by Recipient; or
 
7.1.5 the Confidential Information's disclosure is required by law, valid
subpoena, or court or government order, provided, however, that Recipient
provides prompt notice of such required disclosure and Recipient shall have made
a reasonable effort to obtain a protective order or other reliable assurance
affording it confidential treatment and limiting its use solely for the purpose
for which the law or order requires. Discloser understands that Recipient may
develop information internally, or receive information from other parties, that
may be similar to Discloser's information. Accordingly, nothing in this
Agreement shall be construed as a representation or inference that Recipient
will not independently develop products, for itself or for others, that compete
with the products or systems contemplated by Discloser's information.
 
7.2 Injunction.
 
The parties agree that a breach of the confidentiality obligations by Recipient
shall cause immediate and irreparable monetary damage to Discloser and shall
entitle Discloser to make application to a court of competent jurisdiction for
injunctive relief in addition to all other remedies available at law.
 
8 Terms, Fees and Termination.
 
8.1 Terms.
 
This Agreement shall be effective from the Effective Date until terminated.
 
8.2 Fees
 
The Fees for use of Software shall be as follows:
 
20% of the gross sales in the licensed territories, in this case: the United
States of America and Canada.  Fees shall be paid on a monthly basis no later
than the 15th of each month.  Commencement period for fees shall be March
2011.  This Agreement supersedes any other Licensing Agreements signed between
GBX and Licensee.
 
 
5

--------------------------------------------------------------------------------

 
 
8.3 Duration
 
This License is granted exclusively to Licensee from February 24 2011 to
December 31 2020.
 
8.4 Territories
 
The territories covered exclusively under this License are:
 
The United States of America and Canada
 
8.5 Termination.
 
This Agreement, in whole or in part, including termination of a Quotation Form,
may be terminated as follows:
 
8.5.1 for convenience by Licensee, upon ninety (90) days written notice
delivered to GBX setting out the subject matter of the termination; or
 
8.5.2 for cause by GBX, in the event that Licensee commits a material breach of
this Agreement and does not cure such breach within ninety (90) days of receipt
of written notice specifying such breach and GBX's intent to terminate.
 
8.6 Effect of Termination.
 
Upon termination of this Agreement, in whole or in part, all rights granted to
Licensee in respect of the subject matter of the termination shall revert to
GBX, Licensee shall immediately discontinue use of the affected Products within
the scope of the termination and Licensee shall certify in writing to GBX within
ninety (90) days that the affected copies of the Products, in whole or in part,
in any form, have either been
 
returned to GBX or destroyed in accordance with GBX's instructions.
 
9.  General Provisions.
 
9.1 Assignment.
 
Licensee may not assign this Agreement without the prior written consent of GBX.
All the terms and conditions of this Agreement shall be binding upon and for the
benefit of the parties hereto and their successors and permitted assigns.
 
9.2 Export Controls.
 
Licensee shall comply with all export laws, restrictions and regulations having
application to it; whether of the Department of Commerce or other United States
or foreign agency or authority and have not and will not export, re-export or
otherwise transmit, download or use directly or indirectly, any software,
information, data, or other materials received under this Agreement in violation
of any such restrictions, laws or regulations. Licensee shall indemnify, defend
and hold harmless GBX from any loss, liability, cost or expense (including
reasonable legal fees) related to any action arising from Licensee's failure to
comply with this section.
 
9.3 Force Majeure.
 
Neither party shall be liable for any costs or damages resulting from its
inability to perform any of its obligations under this Agreement due to acts of
God, the elements, strikes, actions or decrees of governmental bodies or any
other causes beyond the reasonable control of the affected party ("Force Majeure
Event"). A Force Majeure Event shall not constitute a breach of this Agreement.
The party so affected shall immediately give notice to the other party of the
Force Majeure Event. Upon such notice, all obligations of the affected party
under this Agreement which are reasonably related to the Force Majeure Event
shall be immediately suspended, and the affected party shall do everything
reasonably possible to resume performance as soon as practicable.
 
9.4 Notice.
 
All notices required or permitted to be given by one party to the other under
this Agreement shall be sufficient if sent by certified mail, return receipt
requested, or by overnight courier, to the parties at the respective addresses
set forth on page 1 of this Agreement or to such other addresses as the parties
may from time to time inform each other by notice hereunder.
 
9.5 No Waiver.
 
No failure to exercise and no delay in exercising, on the part of either party,
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any right, power or privilege hereunder
preclude further exercise of the same right or the exercise of any other right
hereunder.
 
9.6 Severability.
 
If any provision of this Agreement is held invalid or otherwise unenforceable,
the enforceability of the remaining provisions shall not be impaired thereby
and, in such an event, such provisions shall be interpreted so as to best
accomplish the intent of the parties within the limits of applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have entered into this Agreement as of the
date first above written.
 
GlobeX Data S.A.
 
by /s/ Henry Sjoman:
Name: Henry SJÖMAN
Member of the Board of Directors
Date: 24 February 2011
 
Globalpaynet Holdings Inc.
 
by /s/Alain Ghiai:
Name: Alain Ghiaï
Title: CEO
Date: 24 February 2011
 
 
 
7
 